                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JOHN L. JUERGENSEN,                             )         CASE NO. 5:18CV1825
                                                )
                                                )
                      PLAINTIFF,                )         JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )         MEMORANDUM OPINION AND
                                                )         ORDER OF REMAND
MIDLAND FUNDING, LLC, et al.,                   )
                                                )
                                                )
                     DEFENDANTS.                )

        Before the Court is the motion of plaintiff John L. Juergensen (“Juergensen”) to remand

this case to the Stark County Court of Common Pleas. (Doc. No. 5 [“Mot.”].) The defendants

have failed to file a response to the motion, and the time for responding has passed. For the

reasons discussed below, the unopposed motion to remand is granted.

      I. BACKGROUND

        On July 5, 2018, Juergensen brought suit in state court against defendants, raising the

following federal claims: (First Cause of Action) violations of the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692g(b), (Second Cause of Action) violations of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681s-2. (Doc. No. 1-1 (Complaint [“Compl.”]).)

Juergensen also raised state law claims under the Ohio Consumers Sales Practices Act (Third

Cause of Action), as well as common law claims of defamation (Fourth Cause of Action),

invasion of privacy (Fifth Cause of Action), intentional infliction of emotional distress (Sixth

Cause of Action), and civil conspiracy (Seventh Cause of Action). Juergensen seeks
compensatory, treble, and punitive damages, as well as attorney’s fees and costs. (Id., prayer, ¶

77 (a)-(f).)

        The events giving rise to these claims began in 2015 when, according to the complaint,

Juergensen became the victim of identity theft. Specifically, the complaint alleges that an

unidentified woman obtained Juergensen’s personal identification information and used it to

make unauthorized charges against his credit. (Compl. ¶¶ 5-6.) Even though Juergensen took

appropriate steps in response to the woman’s fraud, he alleges that defendants violated his rights

under federal and state law by refusing to rectify his accounts and restore his credit. (Id. ¶¶ 7-24.)

        On August 8, 2018, defendants removed the action to federal court, maintaining that the

Court has been vested with federal question jurisdiction by virtue of Juergensen’s claims under

the FDCPA and the FCRA. (Doc. No. 1 (Notice of Removal) ¶ 8.) Thereafter, Juergensen gave

notice, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, that he was

dismissing the first and second causes of action without prejudice. (Doc. No. 4 (Notice of Partial

Dismissal without Prejudice).) The present motion for remand followed.

    II. DISCUSSION

        Since Juergensen dismissed his federal claims from the action, only state law claims

remain. The Court may, in its discretion, either retain jurisdiction over those claims and proceed

on the merits, Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639-40, 129 S. Ct. 1862, 173

L. Ed. 2d 843 (2009), or decline jurisdiction and remand the complaint to the state court. See 28

U.S.C. § 1367(c)(3). When determining whether to exercise supplemental jurisdiction, “a federal

court should consider and weigh in each case, and at every stage of the litigation, the values of

judicial economy, convenience, fairness, and comity[.]” Carnegie-Mellon Univ. v. Cohill, 484

                                                  2
U.S. 343, 350, 108 S. Ct. 614, 98 L. Ed. 2d 720 (1988).

       “Comity to state courts is considered a substantial interest; therefore, [the Court] applies a

strong presumption against the exercise of supplemental jurisdiction once federal claims have

been dismissed—retaining residual jurisdiction ‘only in cases where the interests of judicial

economy and the avoidance of multiplicity of litigation outweigh [any] concern over needlessly

deciding state law issues.’” Packard v. Farmers Inc. Co. of Columbus Inc., 423 F. App’x 580,

584 (6th Cir. 2011) (quoting Moon v. Harrison Piping Supply, 465 F.3d 719, 728 (6th Cir.

2006)). “[G]enerally ‘[w]hen all federal claims are dismissed before trial, the balance of

considerations usually will point to dismissing the state law claims, or remanding them to state

court if the action was removed.’” Id. at 585 (quoting Musson Theatrical v. Fed. Express Corp.,

89 F.3d 1244, 1254-55 (6th Cir. 1996)).

       Here, this matter is in an early pretrial procedural posture. The Court has yet to set any

dates and deadlines, and the parties have engaged in no discovery. Additionally, the Court has

not had the opportunity to rule on the substance of any of the state law claims. Under these

circumstances, judicial economy and the avoidance of multiplicity of litigation do not counsel in

favor of retaining this case. Accordingly, the balance of considerations points toward returning

the state law claims raised in the complaint to state court. See Moon, 465 F.3d at 728 (where

federal claims have been dismissed before trial, a federal court ordinarily should not reach the

plaintiffs’ state law claims); Thurman v. DaimlerChrysler, Inc., 397 F.3d 352, 359 (6th Cir.

2004) (similar).




                                                 3
   III. CONCLUSION

       For all of the foregoing reasons, Juergensen’s motion to remand (Doc. No. 5) is granted,

and this matter is remanded to the Stark County Court of Common Pleas.

       IT IS SO ORDERED.



Dated: November 13, 2018
                                            HONORABLE SARA LIOI
                                            UNITED STATES DISTRICT JUDGE




                                              4
